EXHIBIT 1
Race Codes:
Al:              AMERICAN INDIAN OR ALASKAN NATIVE
AP:              ASIAN OR PACIFIC ISLANDER
BH:              BLACK NOT OF HISPANIC ORIGIN
HP:              HISPANIC
WH:              WHITE NOTOF HISPANIC ORIGIN
OT:              OTHER
UK:              UNKNOWN

                                                                                                              Al
    COUNTY         COUNTY
                               COMBO #       CNG   SEN   HSE   JUD    COM   SCH   WRD   WTR   SCM   SBD    MALE
 PRECINCT NAME   PRECINCT ID
                                                                                                          VOTERS

O1A                  O1A        00813        005   036   059   ATLA                                         5

01B                  01B        00813        005   036   059   ATLA                                         3




                                                                      oOo
01C                  01C        00813        005   036   059   ATLA




                                                                      wo
01D                  01D        00817        005   036   058   ATLA




                                                                      Ww
                                                                                                            o




O1E                  O1E        00813        005   036   059   ATLA




                                                                      Oo
                                                                                                            °o




O1F                  O1F        00817        005   036   058   ATLA


                                                                      oO
01G                  01G        00813        005   036   059   ATLA
                                                                      +r
01H                  01H        00818        005   036   058   ATLA   FT


011                  011        00818        005   036   058   ATLA
                                                                      ODO




O1J                  O1J        00813        005   036   059   ATLA
                                                                                                            N




                                                                      MO




01P                  0O1P       00813        005   036   059   ATLA
                                                                      YO
                                                                                                            OO




O1R                  O1R        00813        005   036   059   ATLA
                                                                                                            MO




                                                                      HY




01S                  01S        00816        005   036   060   ATLA
                                                                                                            Nn




                                                                      Ww




O1T                  O1T        00813        005   036   059   ATLA
                                                                      oOo
                                                                                                            OC




01T                  01T        00816        005   036   060   ATLA
                                                                      oO
                                                                                                            Oo




02A                  02A        00819        005   039   057   ATLA
                                                                                                            8




02A1                02A1        00819        005   039   057   ATLA
                                                       xt
02B      02B    00820   005   036   057   ATLA




                                                 vt
                                                       T+
02C     02C     00821   005   036   058   ATLA




                                                 +r
                                                       DOD
02D     02D     00821   005   036   058   ATLA




                                                 Oo
02E      02E    00822   005   036   059   ATLA




                                                 oO
02F1    02F1    00822   005   036   059   ATLA




                                                 FTF
                                                       OMAN



02F2    02F2    00821   005   036   058   ATLA




                                                 TF
                                                       Oo




02G     02G     00821   005   036   058   ATLA




                                                 FTF
                                                       oO




02J      02J    00821   005   036   058   ATLA




                                                 YT
02K      02K    00821   005   036   058   ATLA




                                                 TF
02L1    02L1    00823   005   039   057   ATLA




                                                 FTF
02L1A   O2L1A   00823   005   039   057   ATLA
                                                       N




                                                 FT
02L2    02L2    00824   005   039   056   ATLA




                                                 TFT
                                                       Oo




02S     02S     00821   005   036   058   ATLA




                                                 MO
02Ww    02W     00825   005   039   056   ATLA
                                                       MON




03A     03A     00826   005   039   056   ATLA
                                                       TF




03B     03B     00827   005   038   056   ATLA

03C     03C     00827   005   038   056   ATLA   TFT
                                                       DN




                                                 FT


03D     03D     00826   005   039   056   ATLA
                                                 TF




03E     03E     00826   005   039   056   ATLA
                                                       DN




                                                 KM




03F     03F     00828   005   039   056   ATLA
                                                       -




                                                 TFT




03G     03G     00826   005   039   056   ATLA
                                                       +r




                                                 FT




03H     03H     00829   005   038   055   ATLA
                                                 TFT
                                                       +




031      031    00826   005   039   056   ATLA
                                                       <




                                                 +T




03L     03L     00826   005   039   056   ATLA
                                                 YT




03M     03M     00829   005   038   055   ATLA
                                                 +




03N     03N     00826   005   039   056   ATLA
03P1A   03P1A   00828   005   039   056   ATLA




                                                 or
03P2    03P2    00830   005   036   056   ATLA




                                                 tT
                                                       oN
03S      03S    00829   005   038   055   ATLA




                                                 yr
03T      03T    00830   005   036   056   ATLA




                                                 ye
                                                       TOON


044      04A    00831   005   039   056   ATLA




                                                 ve
048      04B    00832   005   036   057   ATLA




                                                 yr
04c     04C     00831   005   039   056   ATLA




                                                 ty
                                                       oN




04D     04D     00831   005   039   056   ATLA




                                                 ry
                                                       TT




O4F      O4F    00833   005   036   056   ATLA




                                                 FTF
                                                       T+




04G     04G     00832   005   036   057   ATLA

04l      04!    00832   005   036   057   ATLA




                                                 FF
04J      04J    00833   005   036   056   ATLA




                                                 YF
                                                       NN




04K     04K     00832   005   036   057   ATLA
                                                       DO




                                                 FTF
04L      04L    00831   005   039   056   ATLA




                                                 TF
                                                       TF




04m     04M     00834   005   036   058   ATLA


                                                 TFT
                                                       MOM




048     04S     00832   005   036   057   ATLA
                                                 TF
                                                       OM




O4T     04T     00832   005   036   057   ATLA   YO
                                                       O




o4v     04V     00508   005   036   057   ATLA
                                                 TFT




oaw     04w     00832   005   036   057   ATLA
                                                       N




                                                 TFT




04x1    04X1    00835   005   039   057   ATLA
                                                 TFT




04x2    04xX2   00831   005   039   056   ATLA
                                                       oO




                                                 DO




05A1    05A1    00956   005   036   058   ATLA
                                                 HO




05A2    05A2    00836   005   036   059   ATLA
                                                 +
                                                       ON




05B     05B     00837   005   036   058   ATLA
                                                 T+




05C     05C     00837   005   036   058   ATLA
                                                 +




05D     05D     00838   005   036   057   ATLA
                                               tr
O5F    O5F    00837   005   036   058   ATLA




                                               +r
05J    05J    00837   005   036   058   ATLA




                                               ry
05K    05K    00837   005   036   058   ATLA




                                               +r
06B    06B    00839   005   036   058   ATLA




                                               MO
06D    06D    00840   005   036   057   ATLA




                                               MO
06D1   06D1   00840   005   036   057   ATLA




                                               MO
06D2   06D2   00840   005   036   057   ATLA




                                               MO
O6E    O6E    00841   005   039   056   ATLA




                                               HY)
O6F    O6F    00961   005   036   058   ATLA




                                               +
06G    06G    00839   005   036   058   ATLA

06!    06!    00843   005   039   054   ATLA




                                               aon
O6J    06J    00840   005   036   057   ATLA




                                               om
O6L1   O6L1   00841   005   039   056   ATLA




                                               Oo
O6L2   O6L2   00844   005   039   055   ATLA




                                               Nom
O6N    O6N    00844   005   039   055   ATLA


                                               Mm
06Q    06Q    00843   005   039   054   ATLA
                                               Om
06R    06R    00841   005   039   056   ATLA   Mm
                                                     v




07A    O7A    00846   011   006   054   ATLA
                                               Mm




07B    07B    00846   011   006   054   ATLA
                                               mM
                                                     ovr




07C    07C    00847   005   006   054   ATLA
                                               +
                                                     +




07D    07D    00847   005   006   054   ATLA
                                               ao




O7E    O7E    00848   005   039   054   ATLA
                                               Om




07F    O7F    00848   005   039   054   ATLA
                                               +




07H    07H    00848   005   039   054   ATLA

O7J    o7J    00849   005   039   055   ATLA

07M    07M    00848   005   039   054   ATLA
O7N    O7N    00848   005   039   054   ATLA

08A    08A    00851   011   006   040   ATLA




                                               Oo
08B    08B    00852   011   006   052   ATLA




                                               mm
08C    08C    00852   011   006   052   ATLA




                                               +
08D    08D    00852   011   006   052   ATLA
                                                                                      ooo




O08E   O8E    00853   011   006   053   ATLA

08F1   08F1   00854   005   006   054   ATLA
                                                                                      0M




08G    08G    00850   005   039   054   ATLA




                                               anno
08H    08H    00850   005   039   054   ATLA




                                               non
                                                                                      OH




08J    08J    00855   005   038   054   ATLA

08K    08K    00856   005   038   055   ATLA
                                                                                      ODN




08L    08L    00856   005   038   055   ATLA

08M    08M    00854   005   006   054   ATLA
                                                                                      NO




08N1   08N1   00852   011   006   052   ATLA
                                                                                      eH




08N2   08N2   00857   011   006   054   ATLA
                                                                                      N




o8sP   osP    00856   005   038   055   ATLA
                                                                                      Tr




                                  053   ATLA   4nlmtmUlUOUOOUCONNMCUCUNHCUNTST
O09A   09A    00858   005   038

09B    09B    00858   005   038   053   ATLA
                                                                                      oN




09C    09C    00858   005   038   053   ATLA
                                                                                      MO




09D    09D    00858   005   038   053   ATLA
                                               THrhUTHhLUThU




O9E    O9E    00858   005   038   053   ATLA
                                                                                      ON




                                               +r




O9F    O9F    00859   005   006   053   ATLA
                                               +




09G    09G    00939   005   038   055   ATLA                                     09
                                                                                      ORF




                                               +




09G    09G    00970   005   038   055   ATLA
                                               MO




09H    09H    00861   005   038   055   ATLA
                                               TF




09!    09!    00970   005   038   055   ATLA
09K    09K    00858   005   038   053   ATLA




                                                     oy
O9K1   09K1   00858   005   038   053   ATLA




                                               +r
09M    09M    00858   005   038   053   ATLA




                                               Oo
10A    10A    00864   005   038   061   ATLA         OO




                                               0O
                                                     +r


10B    10B    00865   005   038   055   ATLA




                                               Oo
                                                     Oo




10C    10C    00864   005   038   061   ATLA




                                               FTF
                                                     Oo




10D    10D    00866   005   038   053   ATLA




                                               TY
                                                     MO




10E    10E    00866   005   038   053   ATLA




                                               TFT
                                                     N




10F    10F    00866   005   038   053   ATLA




                                               O
10G    10G    00867   005   038   056   ATLA




                                               O
                                                     oo




10H1   10H1   00873   005   038   053   ATLA




                                               O
                                                     rT




10H2   10H2   00865   005   038   055   ATLA




                                               ©O
                                                     Oo




101     101   00868   005   038   057   ATLA




                                               Tr
10J    10J    00869   005   038   056   ATLA




                                               +r
10K    10K    00870   005   039   057   ATLA



                                               +t
10M    10M    00870   005   039   057   ATLA

10P    10P    00866   005   038   053   ATLA   +
                                               o


10R    10R    00873   005   038   053   ATLA
                                                     =
                                                     °




                                               Oo




11B    11B    00520   005   038   055   ATLA
                                                     o




                                               MW




11B1   11B1   00520   005   038   055   ATLA
                                               ©
                                                     fo




11     11C    00874   005   038   055   ATLA

11E1   11E1   00962   005   038   061   ATLA
                                                     ON




11E2   11E2   00877   005   039   055   ATLA

11E3   11E3   00875   005   039   061   ATLA

11G    11G    00529   005   039   058   ATLA

41H    11H    00878   005   039   057   ATLA
11J      11J     00974    005     039     060    ATLA

11K      11K     00880    005     039     058    ATLA

11M      11M     00881    005     039     055    ATLA

411M1    411M1   00881    005     039     055    ATLA

411N     411N    00877    005     039     055    ATLA
                                                                 rN




11P      11P     00877    005     039     055    ATLA

41R      41R     00880    005     039     058    ATLA




                                                          Oo
                                                                 OOo




12A      12A     00531    005     036     058    ATLA




                                                          oOo
                                                                 MO




12A1     12A1    00531    005     036     058    ATLA




                                                          oO
                                                                 TF




12D      12D     00885    005     036     060    ATLA




                                                          Ww
                                                                 TF




12E1     12E1    00882    005     036     059    ATLA
                                                                 WO




12F      12F     00882    005     036     059    ATLA

12G      12G     00882    005     036     059    ATLA




                                                          Oo
                                                                 -




12H1    12H1     00882    005     036     059    ATLA




                                                          Oo
                                                                 +r




12H2    12H2     00885    005     036     060    ATLA


                                                          Oo
                                                                 Oo




12I       121    00886    005     039     058    ATLA
                                                          HO
                                                                 WH




12J      12J     00885    005     036     060    ATLA     WwW
                                                                 N
                                                                 N




12K      12K     00887    005     036     057    ATLA
                                                          Oo
                                                                 co




12L      12L     00531    005     036     058    ATLA
                                                          oOo
                                                                 ©




12M      12M     00885    005     036     060    ATLA
                                                          Ww




12N      12N     00531    005     036     058    ATLA

12S      12S     00531    005     036     058    ATLA      5

88888   88888    00000   99999   99999   99999   99999   99999
                                                                 ~




99999   99999    00000   99999   99999   99999   99999   99999
                                                                 Oo




AP01A   AP01A    00745    006    056     049     ATLA
                                                                 NN




AP01B   AP01B    00730   006     056     049     ATLA
AP01C    AP01C   00731   006   056   049   ATLA




                                                        oN
AP01D    AP01D   00732   006   056   049   ATLA



                                                              o0
AP021    AP021   00734   006   056   049   ATLA

AP022    AP022   00737   006   056   049   ATLA




                                                  N
AP02B    AP02B   00735   006   056   048   ATLA
                                                              ooo




AP03     AP03    00735   006   056   048   ATLA




                                                  NN
                                                              0




AP04A    AP04A   00736   006   056   047   ATLA
                                                              oO




AP04B    AP04B   00738   006   056   047   ATLA




                                                  N
                                                              OG




APO5     APO5    00739   006   021   049   ATLA




                                                        NNN
                                                              OD




APO6     AP0O6   00740   006   021   049   ATLA




                                                  NN
                                                              tT




APO7A    APO7A   00740   006   021   049   ATLA




                                                        NN
AP07B    AP07B   00741   006   021   047   ATLA

APO9A    APO9A   00739   006   021   049   ATLA
                                                              NOM




APO9B    APO9B   00743   006   048   049   ATLA
                                                        NNN
                                                              OD




AP10     AP10    00740   006   021   049   ATLA
                                                              eS




AP12A    AP12A   00739   006   021   049   ATLA
                                                        NN




AP12B    AP12B   00744   006   021   047   ATLA
                                                        N
                                                              ro




AP12C    AP12C   00740   006   021   049   ATLA
                                                              Mn




AP14     AP14    00731   006   056   049   ATLA
                                                  o
                                                        or
                                                              0D




CHO1     CHO01   00950   013   028   065   ATLA
                                                  Oo
                                                        yr
                                                              oD




CHO2     CHO2    00951   013   028   065   ATLA
                                                        +r
                                                              fo




                                                  808




CH02     CHO02   00953   013   035   065   ATLA
                                                        TF
                                                              oO




                                                  G&©




CHO3     CH03    00952   013   028   065   ATLA
                                                        +




                                                  ©




CHO04A   CH04A   00954   013   028   065   ATLA
                                                  ©
                                                        TFT




CHO5     CH05    00955   013   028   065   ATLA
                                                  ©
                                                        /Y




CP011    CP011   00742   005   036   062   ATLA
                                                  o
CP012   CP012    00749   005   036   062   ATLA




                                                  Oo
                                                        oOo
CP01B   CP01B    00747   005   036   060   ATLA




                                                  0
                                                        MO
                                                                   Oo
CP02    CP02     00942   005   036   060   ATLA




                                                  06
                                                        0
CP04A   CP04A    01025   005   036   060   ATLA




                                                  ©
                                                        OO
                                                                   oOo

CP04B   CP04B    00751   005   036   060   ATLA




                                                  Oo
                                                        G6
                                                              yr
                                                                   MM




CP051   CP051    00753   005   036   064   ATLA




                                                  Oo
                                                        ©
                                                              tT
CP05B   CP05B    00752   005   036   063   ATLA




                                                  0
                                                        6©
                                                                   ODN




CPO6A   CPO6A    00754   013   036   063   ATLA




                                                  Oo
                                                        ©
                                                              NN
                                                                   OD




CP07B   CP07B    00943   005   036   063   ATLA




                                                  YN
                                                        ©
                                                              YY
                                                                   oD




CPO7C   CP07C    00889   005   036   064   ATLA




                                                  O86
                                                        ©
                                                              TF
CP07D   CP07D    00753   005   036   064   ATLA




                                                  NH
                                                        ©
                                                              TF
                                                                   MoD




CPO7E   CPO7E    00889   005   036   064   ATLA




                                                  ©
                                                        ©
CPO7F   CPO7F    00753   005   036   064   ATLA




                                                  oO
                                                        ©
                                                              TN


CP081   CP081    01024   013   039   063   ATLA




                                                  oOo
CP083   CP083    00965   013   039   063   ATLA         ©




                                                  oO
                                                        O©
                                                              DN




CP084   CP084    01024   013   039   063   ATLA
                                                  oO
                                                        O©
                                                              oO




CP08A   CPO08A   00965   013   039   063   ATLA   WW
                                                              £




                                                        ©
                                                                   OOoOlUlUTrlCOCOUlUlUlUCOCOWCUCOCOlU




EPO1A   EP01A    00978   005   039   060   ATLA
                                                              tf
                                                                   KR




                                                  ono
                                                        MOM




EP01B   EP01B    00979   005   039   060   ATLA
                                                  oO
                                                        NH




EP02A   EP02A    00760   005   036   059   ATLA
                                                        MH
                                                              OO




                                                  O89




EP02B   EP02B    00929   005   036   059   ATLA
                                                  O©
                                                        NH




EP02C   EP02C    00971   005   036   060   ATLA
                                                              OO




                                                  YO
                                                        HM




EP02D   EP02D    00986   005   039   060   ATLA
                                                  W
                                                        —-




EP02E   EP02E    00987   005   036   060   ATLA
                                                  oOo
                                                        Oo
                                                              MO




EP03A   EP03A    00980   005   039   060   ATLA
                                                  WwW
                                                        o
                                                              YO




EP03B   EP03B    00897   005   039   062   ATLA
EP04A    EP04A   00765   005   039   062   ATLA




                                                  oo
                                                       oo
                                                             yre
EP04B    EP04B   00766   013   039   062   ATLA




                                                  oO
                                                       Oo
                                                             Oo
EP04C    EP04C   00765   005   039   062   ATLA




                                                  60
                                                       FF
FA01A    FAO1A   00767   013   035   065   ATLA              O#




                                                       FT




                                                  ©
                                                             =
                                                             Oo


FA01B    FA01B   00767   013   035   065   ATLA




                                                  6
                                                       FT
FA01C    FA01C   00768   013   035   064   ATLA




                                                  ©
                                                       TFT
FA01D    FA01D   00767   013   035   065   ATLA




                                                  ©
                                                       TF
FCO1     FCO1    00784   005   038   061   ATLA




                                                       TFT




                                                  ©
FC02     FCo2    00784   005   038   061   ATLA




                                                       TF




                                                  ©
FC03     FCO3    00784   005   038   061   ATLA




                                                  ©
                                                       MO
                                                             oOo




HP01     HP0O1   00975   005   036   059   ATLA




                                                       YH
JCO1     JCO1    00770   006   048   050   ATLA




                                                       Oo
                                                             DN




JCO1A    JCO1A   00770   006   048   050   ATLA


                                                       HY
                                                             N




JCO2     JCO2    00770   006   048   050   ATLA
                                                       YW
                                                             ST




JCO3A    JCO3A   00771   006   048   025   ATLA        wW


JC03B    JC03B   00770   006   048   050   ATLA
                                                       Oo
                                                             oo




JCO4A    JCO4A   00771   006   048   025   ATLA
                                                             fo




JCO4B    JC04B   00773   006   048   049   ATLA
                                                       nn




JCO04C   JCO4C   01028   006   048   025   ATLA
                                                       Dob




JCO5     JCO5    00770   006   048   050   ATLA
                                                       YO




JCO6     JCO6    00770   006   048   050   ATLA
                                                       WwW




JCO7     JCO7    00770   006   048   050   ATLA
                                                       Oo




JCO8     JCO8    00770   006   048   050   ATLA
                                                       Oo




JCo9     JCog    00770   006   048   050   ATLA
                                                       oO




JC10     JC10    00770   006   048   050   ATLA
                                                       Ww




JC11     JC11    00770   006   048   050   ATLA
                                                        Oo
JC12     JC12    00770   006   048   050   ATLA




                                                        Oo
JC13A    JC13A   00774   006   056   095   ATLA




                                                        oOo
                                                              °
JC13B    JC13B   00770   006   048   050   ATLA




                                                        WoO
JC14     JC14    00776   006   056   050   ATLA               N




                                                        WwW
                                                              Oo

JC15     JC15    00777   006   056   049   ATLA




                                                        wo
                                                              CO




JC16     JC16    00777   006   056   049   ATLA

JC18     JC18    00778   006   056   051   ATLA
                                                              Oo




JC19     JC19    00778   006   056   051   ATLA
                                                              Oo




MLO1A    MLO1A   01030   006   056   047   ATLA
                                                              9




MLO1B    MLO1B   01031   006   056   047   ATLA

MLO2A    MLO2A   01032   006   021   022   ATLA




                                                  NNN
                                                        N
MLO02B   ML02B   01033   006   021   047   ATLA

MLO3     MLO3    01033   006   021   047   ATLA




                                                  NN
MLO3A    MLO3A   01033   006   021   047   ATLA
                                                        NNN
                                                              owtr




MLO4     MLO4    01033   006   021   047   ATLA
                                                              KN




MLOS     MLO5    01033   006   021   047   ATLA

                                                  NNN
                                                        NN
                                                              re




MLO6A    MLO6A   01033   006   021   047   ATLA   ON
                                                        SN
                                                              MOM




MLO6B    MLO6B   01033   006   021   047   ATLA

MLO7A    MLO7A   01032   006   021   022   ATLA
                                                              ODO




MLO7B    MLO7B   01033   006   021   047   ATLA
                                                              oO




                                                  NNN




MP01     MP01    00922   006   056   047   ATLA
                                                              +




PAO1     PAO1    00924   013   035   065   ATLA
                                                              N




                                                  ON




RW01     Rwo1    00779   006   056   048   ATLA
                                                              OO




Rw02     RwW02   00779   006   056   048   ATLA
                                                  NN
                                                              @©




RW03     RW03    00779   006   056   048   ATLA

Rwo04    RW04    00780   006   056   051   ATLA
                                                         vr
Rwo5     RW05     00779   006   056   048   ATLA




                                                         Oo
Rwo6     RW06     00780   006   056   051   ATLA



                                                         +
RWO07A   RWO07A   00781   006   056   048   ATLA

RW07B    RW07B    00779   006   056   048   ATLA         OO

RwW08    RW08     00779   006   056   048   ATLA




                                                   NNN
Rwo9g    Rwo09    00782   006   056   047   ATLA




                                                   N
RWO9A    RWO9A    00782   006   056   047   ATLA




                                                   N
RW10     RW10     00779   006   056   048   ATLA




                                                   N
RW11A    RW11A    00779   006   056   048   ATLA

RW12     RW12     00782   006   056   047   ATLA




                                                   NN
RW12A    RW12A    00782   006   056   047   ATLA

RW13     RW13     00925   006   056   048   ATLA

RW16     RW16     00779   006   056   048   ATLA

RW17     RW17     00781   006   056   048   ATLA

RW19     RW19     00782   006   056   047   ATLA

RW20     RW20     00780   006   056   051   ATLA

RW21     RW21     00780   006   056   051   ATLA

RW22A    RW22A    00780   006   056   051   ATLA
                                                   o




SCO1A    SCO1A    00991   005   038   061   ATLA
                                                   oo




SC01B    SC01B    01027   005   038   061   ATLA
                                                   0




SC01C    SC01C    00991   005   038   061   ATLA
                                                   ©




SC02     SC02     01004   005   038   055   ATLA
                                                   OG




SC04     SCc04    00993   013   035   065   ATLA
                                                   Oo




SCO5A    SCO5A    00996   013   035   065   ATLA
                                                   HY




SC05B    SCO5B    00997   013   035   062   ATLA
                                                   ©




SCO5D    SC05D    00998   013   035   062   ATLA
                                                   o
SCO5E    SCO5E    01014   013   035   062   ATLA




                                                   oO
                                                         rr
SCO7A    SCO7A    00993   013   035   065   ATLA




                                                   Oo
                                                         +r
SCO07C   SCO7C    01022   013   035   065   ATLA




                                                         ty




                                                   0
SCc07D   $co7D    00993   013   035   065   ATLA




                                                         O




                                                   0
SC08B    SC08B    01016   013   039   064   ATLA




                                                   YH
                                                         0O©O
SCO08C   SCO08C   00999   013   039   062   ATLA




                                                   ©
                                                         GO
SC08D    SC08D    01011   013   039   063   ATLA




                                                   ©
                                                         ©
SCO8E    SCO8E    01010   013   035   064   ATLA




                                                   YH
                                                         OC
                                                                So




SCO8F    SCO8F    01001   013   039   065   ATLA




                                                   ©
                                                         O©
                                                                Oo




SC08G    SC08G    01015   013   039   065   ATLA




                                                   ©
                                                         G©
SC08H    SC08H    01019   013   039   065   ATLA




                                                   ©
                                                         ©
                                                                OOD




SCO9A    SCO9A    01011   013   039   063   ATLA




                                                   ©
                                                         G©
SCO9B    SCO9B    01016   013   039   064   ATLA




                                                   ©
                                                         O©
                                                                NN




SCO9C    SCO9C    01012   013   039   063   ATLA




                                                   ©
                                                         O©
SC10     S$C10    01011   013   039   063   ATLA



                                                   ©
                                                         oO


SC11A    SC11A    01012   013   039   063   ATLA
                                                   ©
                                                         ©
                                                                MDDN




SC11B    S$C11B   01013   013   039   064   ATLA
                                                         +r




                                                   ©


SC13     S$C13    00993   013   035   065   ATLA
                                                   ©
                                                         +
                                                                MOS




SC14A    SC14A    00991   005   038   061   ATLA
                                                                +rTrT




                                                   ©
                                                         tT




SC15     SC15     00992   013   035   062   ATLA
                                                         +¥
                                                                NN




                                                   O&©




SC15A    SC15A    00992   013   035   062   ATLA
                                                         YT
                                                                D




                                                   oO




SC16A    SC16A    00991   005   038   061   ATLA
                                                   YH
                                                         O
                                                                DOD




SC17A    SC17A    00999   013   039   062   ATLA
                                                                OO




                                                   YD
                                                         O




$C17B    S$C17B   01001   013   039   065   ATLA
                                                   HY
                                                         oO




SC17C    SC17C    01002   013   039   064   ATLA
                                                         +




                                                   Ww




SC18A    SC18A    01003   005   035   061   ATLA
                                                      +r
SC18B   SC18B   00994   013   035   062   ATLA




                                                      +r
SC18C   SC18C   00997   013   035   062   ATLA




                                                      Oo
SC19A   SC19A   00999   013   039   062   ATLA




                                                      Oo
SC19B   SC19B   01002   013   039   064   ATLA




                                                 no
                                                      TFT
SC20    SC20    00994   013   035   062   ATLA




                                                 ©
                                                      GO
                                                             <




$C211   $C211   01005   013   035   064   ATLA




                                                      FT




                                                 ©
                                                            oOo




SC212   $C212   01006   013   035   064   ATLA




                                                 ©
                                                      O
                                                            t+




SC23A   SC23A   01012   013   039   063   ATLA




                                                 ©
                                                      OC
SC23B   SC23B   01008   013   039   064   ATLA




                                                 ©
                                                      O
SC23C   SC23C   01007   013   039   063   ATLA




                                                 ©
                                                      ©
SC27    SC27    01012   013   039   063   ATLA




                                                 ©
SC29A   SC29A   01005   013   035   064   ATLA




                                                 Oo
                                                      or
SC30A   SC30A   01004   005   038   055   ATLA




                                                 GO
                                                      OO
SC30B   SC30B   00995   005   038   055   ATLA




                                                 KH
                                                      OM
Sso1    Sso1    00898   006   040   051   ATLA        Oo


SS02A   SS02A   00899   006   056   052   ATLA
                                                 NN
                                                      Om




SS02B   $S02B   00900   006   032   052   ATLA   AN
                                                      4




SS03    SS03    00900   006   032   052   ATLA
                                                 N




sso4    Sso4    00901   006   032   052   ATLA
                                                 ao




SS05    Sso5    00902   006   032   052   ATLA
                                                            o




SS06    SS06    00903   006   006   052   ATLA
                                                            oOo




                                                 On
                                                      oO




SSO7A   SSO7A   00904   006   006   052   ATLA
                                                 om
                                                      mom




$S07B   SS07B   00903   006   006   052   ATLA
                                                            oo




                                                 OM
                                                      Om




SSo7C   SS07C   00905   006   006   080   ATLA
                                                 MO
                                                      MO
                                                            fo




SSO8A   SS08A   00905   006   006   080   ATLA
                                                            Oo




                                                 —-
                                                      +




SS08B   SS08B   00903   006   006   052   ATLA
SS08C   SS08C   00904   006   006   052   ATLA




                                                 NO
SS08D   SS08D   00906   006   006   080   ATLA




                                                       nnn
SSO9A   SSO9A   00907   011   032   052   ATLA




                                                 OOo
SS09B   SS09B   00908   011   006   052   ATLA




                                                       no
SS11A   SS11A   00909   006   006   052   ATLA
                                                                                     oO




SS11B   $S11B   00910   006   006   052   ATLA




                                                       mono
                                                                                     N




                                                 OOM
SS11C   SS11C   00911   006   006   080   ATLA
                                                                                     N




SS11D   SS11D   00908   011   006   052   ATLA




                                                 OM
SS12    SS12    00905   006   006   080   ATLA




                                                 MO
SS13A   SS13A   00912   011   006   052   ATLA




                                                 MYM
SS13B   SS13B   00908   011   006   052   ATLA




                                                 DM
Ss14    Ss14    00913   011   006   080   ATLA




                                                 SN
                                                       olUmmmlULULUOIMCUOUCNUCUN
SS15A   SS15A   00914   006   056   051   ATLA




                                                 N
SS15B   SS15B   00915   006   056   051   ATLA
                                                                                     -




SS16    SS16    00902   006   032   052   ATLA
                                                                                     Oo




                                                 Oo
SS17    SS17    00898   006   040   051   ATLA

SS18A   SS18A   00902   006   032   052   ATLA   Oo
                                                                                     oO




SS18B   SS18B   00916   006   032   052   ATLA
                                                       eOUODlUCUCUNelUOUCUCULNeOUR




SS19A   SS19A   00917   006   056   045   ATLA
                                                                                     NN




                                                       OD




                                                 ann




SS19B   SS19B   00918   006   056   052   ATLA
                                                                                     MD




                                                        NR




                                                 Nn




SS20    SS20    00915   006   056   051   ATLA
                                                                                     N




$S22    $S22    00917   006   056   045   ATLA
                                                                                     YH




                                                       ynre




                                                 NN




SS26    SS26    00919   006   056   051   ATLA
                                                                                     M




                                                       Om




SS29A   SS29A   00920   006   032   080   ATLA
                                                                                     OD




                                                 NFM
                                                       MM




SS31    SS31    00903   006   006   052   ATLA
                                                                                     OY




                                                       ©




                                                 CO




UCO1A   UCO1A   00802   013   035   065   ATLA
                                                        o
UC01B    UC01B   00923   013   039   063   ATLA




                                                  wo
                                                        o
                                                                             oo
UCO1D    UCO1D   00945   013   039   065   ATLA




                                                  oOo
                                                        Oo
                                                                             O09
UCO1E    UCO1E   00968   013   039   062   ATLA




                                                  o
                                                        FF
UCO02A   UC02A   00804   013   035   065   ATLA                              Da




                                                  Oo
                                                        FY
                                                                             Oo

UC02B    UC02B   00805   013   035   062   ATLA




                                                  ©
                                                        TF
                                                                             Oo




UC02C    UC02C   00804   013   035   065   ATLA




                                                  OO
                                                        O
                                                                             n




UC031    UC031   00806   013   035   064   ATLA




                                                  O
                                                        TF
                                                                             Oo




UC032    UC032   00807   013   035   064   ATLA

                                                             GRAND TOTALS:   835
  Al     Al        AP      AP    AP         BH     BH    BH                                     HP       HP    HP         WH    WH
FEMALE UNKNOWN    MALE  FEMALE UNKNOWN    MALE  FEMALE UNKNOWN                                MALE    FEMALE UNKNOWN    MALE  FEMALE
VOTERS VOTERS    VOTERS VOTERS VOTERS    VOTERS VOTERS VOTERS                                VOTERS   VOTERS VOTERS    VOTERS VOTERS

  2       0        40     48       0      394    572                 2                         50       59       0      941    1002




                                                           N




  oOo
                   40     47              448    455                                           64       77              1243   1256




                                  oo
                                                           NN
                                          675    725                                           24       13              111     91




  DN
                                  Oo
                          11              177    242                                           7        12               88     73




                                  oO
                                                           ODN
                                          456    486                                           32       54              1051   981




                  oa
                                  Oo
                                                           CO




  NN
                                          634    590                                           16       10               66     45




                         =




                  2
                          co
                                          644    655                                           23       16              294    274




                          Nn




  DN
                                          297    381                                           8        4                43     32




                  mo
                          CO
                                  (ee




  DO
                                           0      0                                            0        0




                   rE
                          WO
                                  ee
                                          910    1212                                          22       18              123    115




  TFT
          ee
                                          528    655                                                                     31     25




                                  ee




                   ON




  ao
                                          504    791                                                    14               28     23
                                                                                                                >




                   N
                                  ee




  +t
          oo
                                          790    888                                           18       18               51     51
                                                                                                                >




  N
          Fo
                   OO
                                          498    436                                           64      45               238    189
                                                          oocUmUmMtDDmUUCUCOUCUMNOLUCCOOOD
                                                                                                                >




          Oo
                                  =)
                                                          o




  ON
          °o
                  130    1 29             309    253                                          117      74               1758   1284
                                                          oO
                                                                                                                eo!




  OO
                  20                      79     38                                           25       12               245    174
           46    43          1476   749                                          47    44         532    307
           35    31          388    353                                          46    42         433    335
           115   134         671    960                                          94    1          1290   1316




                       ee
           18    24           61     62                                          19    33         699    759




     >
           50    81          135    151                                          54    58         1095   1110




oO
                                                                                            o
           20    14          118    185                                          11               204    168




st
                       ee
                                                                                            oO
           62    67          271    264                                          52    79         1217   1232




-
     ee
                       >
           25    37          148     68                                          44    38         864    677




Oo
                                                                                            ee
           24    35           74     55                                          29    24         559    434




©
                       >
                                                                                            ee
           175   132         411    357                                          142   97         2067   1250




Oo
                       >
                                                                                            >



           33    36          135    108                                          46    21         524    369




                       9
                                                                                            ee




           127               171    127                                          71    45         710    488




     >
                       =
                                           ooOoUmUmUmUUTrMmlUlUCCOCOUCUCUMNMCO
                                                                                            ee




           13    10          132    110                                          12    15         178    169




     >
                       =)
           32    25          144    120                                          26    35         252    173
                                                                                            >




                             881    907                                                            62    44




     >
                 oO
                       oo
                                           on
                                                                                            ]




                             325    276                                                            15    12




                       oOo
                                                                                       Oo
                                                                                            eo




                             749    777                                                           21     31




     ©
                 ON
                       fo
                                           TN
                                                                                            o




                             445    490                                                           26     56




                       oO




     ©
                                                                                            oOo




                             1200   1117                                         14    13         60     75




     2
                                           oOo
                                                                                            fo




                 88          343    306                                          64    59         516    360
                                           -
                                                                                            Oo




                             361    512                                                           13     18




     oo)
                             441    435                                                           28     15




     =
                       Nn
                                                                                            <i




           168   82          146    129                                          59               446    253


                       oO
                                                                                            o




                             315    283                                                           a7     1




     oo
                       Oo
                                                                                            Oo




           10    10          161    114                                          13               234    182




     fo
                       8
                                                                                            fo




           12                997    1047                                         24               132    101
                                                                                                 Oo
                                                                                                                  o




                    =
                    o
                    wo
                           128                                                     537    (3          89   110                                                998   762




                                 oo
                                                                                                 oO




              oOo
                    Oo
                                                                                                 WN




              0D
                    Oo
                                                                                   348    391                                                                 24    14




                                                                                                 vt




                           Oo




0
              09D
                                                                                   653    635                                                                 68    59




                    ON
                           N




Oo
              GD
                                                                                   607    609                                                                 38    46




                                                                                                      KR




              GD
                    YD
                           OO
                                                                                   660    1809                                                                91    48




                                                                                                      oO




NOU
              OD
                    Oo
                                                                                    71     62




                    WY
                           OD




              GD
                                                                                   686    660                                                                 73    64




                                                                                                      OD
                                                                                                       —




              GD
                    o
                    ise}
                           ao
                           2
                                                                                   870    752              28                                                 317   191




MOlUMULULUS
              GDB
                                                                                                      oO
                                                                                   429    364                                                                 34    35
                                                                                                                  olmlcmOmUmCOTWUCUCOUOUCCOUCUCOCCOCOCODOCO




              WD
                           ON
                           +
                                 OoOlOoOmUmUmUCDUlmUmUlUCOUCUCOUCUCOCCOTOOCUCOOS
                    33                                                             2168   659         44   28                                                 508   331




                                 °
                                                                                                                 o




Nn
              GD
                           8
                                                                                   588    844              12




Oo
              GD
                                                                                   965    1084             16                                                 102   96




                                                                                                 —
                                                                                                                 oo




              GD
                           OS
                           a
                                 i




OD
                                                                                   712    657              21                                                 131   126




                                 ee




N
              GD
                                                                                   377    381                                                                 31    36




                           NN
                                 ee




TS
              WD
                                                                                   960    1063             16                                                 69    70




              GD
                           Oo
                                 ee
                                                                                   448    510         13   13                                                 47    65




              GD
                                                                                   1338   1554        12   13                                                 71    ra)
                                                                                                                 omUCODWUUCUCODWUCOUCUCO




                           T+
                                 ee




ON
              OD
                                                                                   2008   1129        16   14                                                       10
                                                                                                                       -




                                 >




              GD
                                                                                   813    870              24                                                 115   95




                           TN
                                 =)




              DW
                                                                                   324    297                                                                 43    35
                                                                                                                 oo




                           BY




oN
              WD
                    24                                                             233    258         55   50                                                 909   891
                                                                                                                 oO




              OD
                           oOo
                           Oo
                    45                                                             409    445         49   53                                                 888   812
                                                                                                                 oO




                           =




              OD
                           Ww




ON
                    23                                                             600    756         29   21                                                 204   197
                                                                                                                 of




              GO
                                                                                   48     43                                                                  11




              ot
                                                                                   208    165                                                                 45    24
     °
                                                                   63    54                              51     30




°o
     o
                                                                                                 oOo
                                                11    18          115   131          13                 171    116




no
                                                                                                 Oo
                                                38    53          675   822          35    58           341    321




oO
                                                                                                 fo
                                                38    28          40     36          20    28           683    753:




tT
                                                            -
                                                121   144         558   636          156   134          1861   1575




N
                                                                                                 °
                                                32    37          26     36          22    29           994    1029




                                                            OO
                                                                  39     36          11                 318    309




                                                            CGC
                                                37    38          178   176          32    39           882    603




                                                            OG
                                                21    38          181   123          38    27           960    1001




     olUlmcOmUCOTOUWUlUCOUOUCOUCUCUCOCCUCOCCO
                                                            OD
                                                                  56    48                 10           194    165




                                                                               Nn
                                                122   109         707   747          105   117          816    660




                                                            ON
                                                                               OD
                                                30    47          47    46           42    43           1105   985




                                                            Oo
                                                                               Oo
                                                      11          36    50                              357    379




                                                            °o
                                                                               OC
                                                      11          29    20                 11           281    260




N
                                                            o
                                                18    17          178   211          26    15           489    539




                                                            Oo
                                                                  113   133          18                 101     77


                                                                               oN




ON
                                                21    27          251   101          27    13           666    610
                                                                               MO




©
                                                171   214         578   633          105   126          2238   2348
                                                                               Oo



                                                31    37          37    36           17    24           1189   1251




Nn
     ©
                                                65    93          256   327          67    70           1317   1635




     >




Oo
                                                79    87          325   401          87    100          1499   1524




Oo
     ©
                                                48    60          182   223:         4     47           607    663




     =
                                                47    54          172   178          50    73           1223   1381




TN
     >
                                                18    24          53    66           27    28           713    839




N
                                                29    37          193   189          39    41           976    1049
                                                                                                 ooo}




     >
                                                                               nr)




                                                62    75          231   271          42    61           597    632
     °o
           63   90         385    391                                                     44   62                366    341




                     oo
                                                                                                     oo
           48   56         182    261                                                     40   28                968    1054




                     8
                                         oo
           36   56          78    100                                                     28   34                1317   1429




     ooo
           14   19          18     14                                                     11   11                603    616




     fo
                                                                                                     olOlhlUlD
                                                                                                                 445    460




°
     oO
                     °
                                                                                                     o
           37   46          49     52                                                     1?   17                1009   1049




                                                                                                     oO
           14   20          18     18                                                     16   20                874    948




So
     ee
                     on
           32   43         270    367                                                     33   45                ALS    990




                     ee
           13   17          44     65                                                     11   24                899    1145




                     ee
                                                                                                     ee
           22   32         181    260                                                     27   43                1119   1169




                                         OoOClODOolmlmUUTlUlCUCOUCUCUCOCUCUCOUOCUCUSCOO
                                                                                                     ee



           11   13          44     74                                                     13                     334    394




     ee
                                                                                                     ee




           51   73         296    373                                                     55   71                1362   1546




     ee
                     ee
                                         o
                                                                                                     ee




           14   16          57     88                                                     17   28                866    899




                                         oO
                                                                                                     ee




                10          22     16                                                                            312    335




     >
           37   33          97    160                                                     14   22                388    609




                     >
                                                                                                     )




     >
           28   22         346    308                                                     46   36                441    358




     =)
           49   64         525    660                                                     94   116               867    909
                                                                                                     oo




     o
                     ©
                           179    217




                     =)
                                         ~~




     fo
                           1196   1570                                                         10                 51    47
                                                                                                     >




                                         Oo




                           927    974                                                                             38     37

           27              1048   1221                                                         27                235    192
                                                                                                     >




                     oo
                                         ODN




           38   59         243    305                                                     37   68                1166   1455
                                         DOD




     ee
                     Oo
                                         tT
                                                                                                     oo




           f2   80         423    517                                                     62   79                1059   1069
                                                                                                     2




                     ODN
           27   16         218    188                                                     26   21                298    196




     ee
                     DO
                                         ON




           2    2          538    540                                                                            60     50
124



             574




                                                                                                    184
       ii



                    34

                           38

                                  26

                                         48

                                                14

                                                       15

                                                             15



                                                                          33



                                                                                       15

                                                                                              59



                                                                                                           22

                                                                                                                  12

                                                                                                                         47



                                                                                                                                         30

                                                                                                                                                13

                                                                                                                                                      13

                                                                                                                                                            39

                                                                                                                                                                   43

                                                                                                                                                                          11
             580




                                                                                                    180
99




                    23

                           43
       22




                                         46

                                                22

                                                       19

                                                             19



                                                                          24




                                                                                              54
                                                                                       22




                                                                                                           13
                                  21




                                                                                                                                 12

                                                                                                                                         32



                                                                                                                                                      15

                                                                                                                                                            39

                                                                                                                                                                   45

                                                                                                                                                                          27
                                                                                                                         31




                                                                                                                                                11
 ooo                 oO     lO     ee                   ee    er     ee)                       >                   ee                     >                  ©      =)




                                          o      +      0     ©      +     Gn           oD           fF     ©      +t     MDD                    wD    +     oo
26



             48

                    14




                                   oom                                                                                                                       a      -      &




                            oa     ~n     &
                                          So                                                   ie
                                                                                               2
24




                                                                                                                                                             o
             34




                                                 or           nt           DON          WH                                                no     Oa    N     A




                                                                                                                         11
                                                                                                                                                                    on




                                                                                                                                                                           —



                                                                                                                         12
              Oo     NF            OOF           OOMOUNCUCUCOUCUCUNMCUCOOUCUUN                                                            NN           OD    TFT
1846



                   1479
                           1944


                                         2396




                                                                          1292




                                                                                                    1057



                                                                                                                        2134


                                                                                                                                         1484
                                  1411




                                                                                                                                                            1704
       739




                                                474
             450




                                                       547
                                                             638
                                                                    197


                                                                                 150
                                                                                       517
                                                                                              697




                                                                                                                                                                   1211
                                                                                                           736
                                                                                                                  485


                                                                                                                                416


                                                                                                                                                604
                                                                                                                                                      465



                                                                                                                                                                          300
1313




                    1203

                           1373



                                         1780




                                                                                                                         1597



                                                                                                                                         1166




                                                                                                                                                            1204
                                                                                                    1001
             384




                                  846
       512




                                                410

                                                       452

                                                             479

                                                                    169

                                                                          890

                                                                                 126

                                                                                       467




                                                                                                           629

                                                                                                                  305



                                                                                                                                 332




                                                                                                                                                      383
                                                                                              561




                                                                                                                                                                   952

                                                                                                                                                                          290
                                                                                                                                                521




                     on     >      ee     >             >                         ee                        >      >      ©        >      >      >     =            °o




                                          oO     ON     o     oOo    fo




 nm           QArvr         vt     onan                                    +r     oo           4M    @      ro            Oo       O




 oo     olomomlmUmlUCOTDWUlUCUCOCOUCOUCUCUCODOCUCUCODOCO      ooclcCOUmUmUCCOTWUCOCO           o     oO     eo




              +r     ON            YF     YN     DOD    GD    ODN          NO           TFT    OT           ODO    NCUTrLCLUCOUmUCUCUM    TCO          —     N      +      OO
                                                                                                                                                        °




                                                    Nn
                                                                                                                          761    1007                                            25     25




                                                                                                                                        an




NN
                                               >
                                                    OC
                                                                                                                          747    871                                             63     56




OD
                                                    Oo
                                                          oo
                                                                                                                          495    640                                             13     14




                                                    MO
                                                          -
                                                                                                                                        On
                                                                                                                          835    997                                             22     36




                                                                                                                                        Oo




MDON
                                               >
                                                                                                                          879    1148                                            20     22




                                                          NO
                                                                             oo
                                                                                                                                        tT




HOH
                                                                                                                          672    1086                                            25     21




                                                                                                                                        TF
                                                                                                                                                        ee
                                                                                                                          809    1077                                            21     30




                                                          eH
                                                                                                                          1581   1737                                           412    398




                                                           no»
                                                                                                                          211    240                                             71     61




                                                           oO
                                                                                                                                        DDN
                                                                                                                                                        ee
                                                                                                                          437    668                                             44     33




                                                           oO
                                                                                                                          707    750          24   19                            55     59




                                                                                                                                        MN




                                                                             olUlUmoDmUlmlClUCUDOUmUCUCOCOUUCUCOCOCO
                                                                                                                          448    480          17   14                            33     37




                                                           OF




OMOOO)FemLULUCOUlUCCOUCUCUNLCUCUNDCUCUCUCOCO
                                                                                                                          340    369                                             30     19




                                                                             o
                                                                                                                                        DN
                                                                                                                                                        oo




UM!
                                               >
                                                                                                                          420    524          11   10                            35     34




                                                                                                                                        TF




                                                           OOM




                                               o
                                                                                                                          1147   1337         14   14                            42     51




                                                           N
                                                                                                                                        FT




                                               Oo
                                                                                                                          403    504                                                    10

                                                                                                                                        Oo




                                               Oo
                                                           OM
                                                                                                                          1118   1485         13                                 38     46
                                                                                                                                        YON




                                                           F




                                               Oo
                                                                                                                          1261   1282         21                                250    231
                                                                                                                                                        OoOClDOomlmUCOUNDLUCO




                                                                                                                                        YM



                                                                                                                          274    357                                             10     18




                                                          oocUrTmhUhCUCUCc
                                                                                                                          1080   1385         10                                 48     52
                                                                                                                                        FTN




                                                          Oh




                                               i
                                                                                                                          453    429                                             36     35
                                                                                                                                                        oo




                                                                                                                                        oO




                                                                             oonmlmlUlCcmWmlCTWUCUCOUCCOCOUUCUCUCODCUCO
                                                                                                                          700    959          10                                 53     34
                                                                                                                                                        fo




                                                                                                                          104    36                                              20    21
                                                                                                                                                        oO




                                                          OULCOUDMN




                                               >
                                                    11                                                                    1074   629          20   11                            73    57

                                                                             oO
                                                    340   357                                                             220    249          68   73                           1400   1574




                                               =)
                                                    43    31                                                              79     111          27   25                           379    359
           86    91         102   105                                      55   66          760    736




se
           19    28          77   103                                      20   20          294    300




Nn
           74    78         148   239                                      40   47          1036   1231




+t
                                        oo
           67    89         141   215                                      58   82          622    795




OC
           26    17         31     47                                      10   14          165    235




                                                                                     oo
                            125   178                                      42   61          103    109




o
                                                                                     o
           56    56         49     50                                      24   20          581    657




N
                                                                                     Oo
           28    29                10                                                       146    167




oO
                                                                                     Oo
           241   277        188   208                                      63   85          1459   1506
                                                                                     0
           45    59         33    27                                       32   24          723    751




                                        oo0lcmCoCOomUCUDWUCUCOUOUCOCOCUM
                                                                                     Oo


           99    91         202   263                                      72   81          1097   1367




                                        N
                                                                                     GD




           115   102        62    68                                       33   41          546    587




                                        Oo
                                                                                     OD




           279   277        203   233                                      71   90          1263   1242




     ee
           93    101        55    57                                       14   20          193    194




                       -
                                        oo
           12    15         14    1                                                         375    448




     or
                                        oOo
                                                                                     DDN




           25    18         59    83                                       25   46          147    180




     ee
                       en
                                        Oo
           63    60         86    122                                      16   28          191    176




                       )




     ee
                                                                                     DOWD




           39    29         91    126                                      33   42          761    879




                       N




     ee
           156   172        101   114                                                       1042   1064




     >
                       oe
                                                                           no
                                                                                     DGD




                 0          89    130                                                       40     39




     =)
                                                                           Oo
                                                                                     GOD




                            35    38                                                        89     102




                       Oe
                                        o
                                                                           Oo
                                                                                     oO




     o
     Oo
                                        oc




                       >
                            40    38                                                        138    136




     oOo
                       >
                                        fo
                                                                                     oo




                            22    18                                                        294    335




     fo
           oo
                                        8
                                                                                     fo




                            Ar    14                                                        179    167




     8
           mM
                       ee
                                                                                     lO




                            303   441                                                       190    179
                10                                 369    439          15                 183   192

                                                    96     101                            68    72




                no
          12                                       395    369                             110   92




          °
                oo
                                                    14     20




          o
                4M
                        ee
                                                   663    739

                                                    60     f2




     ee
          ON
                ON
                                                                 r
                                                                       +r
                                                   284    300




o
                                                                 Oo
                                                                       Oo




oc
     ee
                        ee
                                                   122    144




mH
                                                                 ON
                                                                       +rTr
                                                   320    339                                   141




=
     ee
                Co
                                                                                    ee




                                                    52     62




CO
          oOo
                                                                 OTF
                                                                       ON
                                                    86    115                                   10




OG
     ee
                ON
                        >
                                                                 Fr
                                                                       OC
                                                   143    175




2
     >
          NO
                                                                 oO
                                                   104     90




          OO
                        =)
                                                                 oO
                                                                                    >




OC
     >
                DOD




—
                N
                                                   264    378




     >
          oa
                wD
                      oo
                                                   849    907          52     54                280
                                                                                    >




          wo
                                                                 wo




o
     >
                                                   1122   1286         57     67                198
                                                                 N




     =)




©
                                                   768    1007         4      37          102   94




FO
                                                   338    362          31     29          339   302
                                                                                    ooo




          N
                N




oO
     oo
                                                   118    130                             87    74




                OO
                      ololmUmUCODWUUUCUCODUCUCOD
                                                                 oo
                                                                                    oO




     0
                                                   156    161                             12
                                                                                    Oo




     0
          oN
                o
                      o
                                                                 Mm




                                                   536    641          21     16          93    110
                                                                 tT
                                                                                    °o




     Oo
                      oOo
                                                   1644   2047         105    108         187   182




          ON
                      Oo
                                                                 OO




     8
                                                   570    660          13     24          47    39
         °
                                                                             060
                                                                                                                      1799   2326   11                            28    35          61    71




                                                                             ©
                                                                                                                                                                              oo
                                                                                                                      862    1233                                 17    17          35    46

                                                                                                                      468    554                                  15    14          40    38




>
                                                                             or
                                                                                                                                                                              ON
                                                                                                                      1286   1626                                 81    69         180   184




on
                                                                             |F
                                                                                    N
                                                                                     ~
                                                                                          olUOmUmUmUCODUCUCOUOUULUw
                                                                                                                                    oo
                                                                                                                      1703   2295                                 83    103        287   336




>
                                                                             6&6
                                                                                     +r
                                                                                                                                                                              o
                                                                                                                      245    344                                  12    11          11    20




>
                                                                                     N
                                                                                                                                    oo
                                                                                                                      84     105                                  le                26    33




>
                                                                                                                                                                              oo
                                                                                                                      118    155




                                                                             DDO
                                                                                     ON
                                                                                                                                                                              oO
                                                                                                                      283     92                                                   47     15




                                                                             Oo
                                                                                     CO
                                                                                                                                                                              Oo
                                                                                                                              10




>
                                                                             1
                                                                             foe)
                                                                                                                                    090clmlUmcUMUCUUCUCODOUlUMM
                                                                                                                      841    835                                  128   118        607   590




                                                                                          >
                                                                             556    589                               197    197                                  45    56         877   859




rN
                                                                                          ~~
                                                                                                                                    -
                                                                                                                                                                              >




                                                                             384    417                               65     69                                   22    25         192   188




TFT
                                                                                          FTF
                                                                                                                                    N
                                                                             419    412                               133    214                                  46    48         521   634




                                                                                          TF
                                                                                                                                    ODO
                                                                             40     46                                34     34                                   13    12         142   152




                                                                                          Tr
                                                                                                                                                                              >




OKT
                                                                                                                                    Oo
                                                                             196    186                               103    124                                  33    40         294   330




MN
                                                                                          MY
                                                                                                                                    Oo
                                                                             233    237                               118    119                                  43    39         918   964




         ooolmcrOUUlCcOUCTWUCOOUCOOWUCOUUCOCUCOCOUCOUCUCOUCOTOCOUCUCOCOCCO
                                                                                                                                    Oo
                                                                                                                                                                              oo




                                                                             33     34                                23     28                                                    64     74




                                                                                          DM
                                                                                                                                    oO
                                                                                                                                                                              Oo




                                                                             76     83                                72     78                                   25    29         329   327




                                                                                          -
                                                                                                                                    o
                                                                                                                                                                              lO




DN
      oo
                                                                             150    158                               141    141                                  50    56         588   651




Oo
                                                                             248    301                               149    193                                  37    42         647   685




                                                                                          MYM
                                                                                                                                    Oo
                                                                                                                                                                              o




Oo
                                                                             626    624                               245    291                                  51    80         895   1015
                                                                                                                                                                              Co




N
                                                                                          °o
                                                                             196    189                               149    143                                  59    63         827   839
                                                                                                                                                                              oO




Tt
                                                                             206    231                               179    261                                  88    100        771   855
                                                                             125    144                               194    194                                  65    96         591   733




      olomUmUCODWUUCUCDUWUCOCOCO
                                                                             203    215                               166    209                                  42    56         985   1064
                                                                                                                  (oe
                                                                                   186   206         93     98          22    27          839    909




                                                                                                                  ©
                                                                                   108   125         53     53          21    21          754    833




               oa
                                                                                                                  ee
                                                                                         10                                                96    112




            o
                                                                                                                  ee
                                                                                   216   222         74     97          32    30          757    792




ol
                                                                                                                  >
                                                                                   33    46          63     69          46    61          213    223




            oo
                                                                                   85    103         100   115          52    66          832    941




            oO
                                                                                                                  >
                                                                                   68    79          114    92          27    36          1018   1024




OlUNULUWN
                                                                                   104   115         238   270          67    84          1242   1405




oO
                                                                                                                  >
                                                                                   149   154         56     57          33    42          916    937




Oo
                                                                                                                  )
                                                                                         14          17                       19          271    273




8
                                                                                   24    37          48     42          30    36          988    1016




                                                                                                                  oo
                                                                                   26    31          43     36          16    22          699    741




                                                                                                                  oO
                                                                                   43    55          76     70          39    33          1435   1432




                                                                                                                  LO
                                                                                                                                          114    113
                                                                                                                                    oo




                                                                                   99    103         96     90          29    43          1162   1186
                                                                                                                                    Oo




                                                                                   137   157         260   323          110   106         1357   1559




                                                                                               oo
                                                                                                                                    lO




                                                                                   69    57          219   322          64    88          469    470
                                                                                                                                    set




                                                                                               4M
                                                                                   150   140         226   299          99    122         701    828




                                                                                               Oo
                                                                                   11                19     11          17    17          311    330




            9OFclmUCcmUDUmUCTOUCUCOUOUCUCOUCUCOUCUCOCOUCUCOUCOCOCOCOUCOUCUCOCOCO
                                                                                   49    55          41    53           22    31          560    584
                                                                                                                                    >




                                                                                                                                          183    189
                                                                                                                                    >




            oo
                                                                                                     737   1028         45    56          288    379
                                                                                                                                    ee




            oOo
                                                                                   62    75          117   154          56    62          1733   2113



                                                                                               nn)




            oOo
                                                                                   57    76          123   133          61    65          1398   1506
                                                                                                                                    |




                                                                                                                  st




            oO
                                                                                   70    81          346   507          142   172         1417   1489




            lof
                                                                                   18    22          46    36           20    29          701    721
                                                                                                             o
            38    63                                                      304    352          118   158                                           648    719

            a     44                                                      159    183          62    55                                            989    1065




      So
            16    14                                                      335    416          116   140                                           197    180




      0
                         oOo
                                                                           41     39          83    58                                             66     59




      O09
            22                                                             43     57          36    42                                            811    1065




 eo
      O09
            36.                                                            86     94          34    35                                            1730   1799




Nn
      fo
            37                                                             54     51          12    15                                            707    709




+
      oO
            28                                                             60     63          42    30                                            1409   1514




OO
            15                                                            183    221          43    65                                            886    1014

            47                                                             94    116          38    59                                            1402   1540

            87    101                                                      63     64          21    37                                            792    894




                         OoOmlUlUlUCDUmUmUlCUCUCUCOUCUCOUClUOrWMCUCOCCO
            56    65                                                      154    200          89    98                                            1232   1319




NNN
      ee
                         -
            35    34                                                      102     92          27    27                                            708    735




N
                         oT
                                                                                        =
                                                                                                          on




            29                                                            235    241          83    83                                            886    994




                        Oo




DOD
                                                                                                          oO




            45    52                                                       61     58          19    23                                            767    818




N
                        Oo
                                                                                                          0




            66    62                                                      122    171          29    34                                            875    923




Nn
                        Oo
                                                                                        =
            60    64                                                      147    208          53    56                                            1127   1212




DOD
      >
            86                                                            482    736          113   152                                           1060   1216




OO
                                                                           16     14




      >
                  on
                                                                                        oN




                                                                          779    920                                                               12    25




                  ty
                                                                                        ODO
                                                                                                          oOolmUmUmUmDNMDLDLUCUCODOUUCODOCUCUCO




TFT
      o
                                                                          864    1020                                                             20     22




                  Tt
                                                                                        OM
                                                                                                          o




      oOo
                                                                          550    672                                                               15




                        cooeoeseOoeOse
                                                                                        oO
                                                                                                          Oo




oo”
                                                                          278    320                                                              137    154




                        CD
                                                                                                          fo




      oo
                                                                          257    337

                        hl
                                                                                                          oO




      fo
                                                                          1242   1679                                                             49     51




      lf
                        o
                                                                                              =
                                                                                              oO
                                                                                                          oO




                                                                          933    1288               15                                            36     52
      243
45




                                                                                                                        101
                  36

                        67




                                                                             20

                                                                                   16

                                                                                         29

                                                                                               25

                                                                                                     25

                                                                                                           80




                                                                                                                               16

                                                                                                                                      49
                                                                      21




                                                                                                                  11
      208



                  37

                        86




                                                                     18
                                                                             12
                                                                                   25
                                                                                         26
                                                                                               15
                                                                                                     15
41




                                                                                                                  16
                                                                                                                        73
                                                                                                                               14
                                                                                                                                      47
                                                                                                           81
on     a     >    >)           ee                        ee                  >                             ee                                oo)
      35



                  19

                        23




                                                                      13



                                                                                   12

                                                                                         15




                                                                                                           17
                                                                                                                                                             °
4




                                                                                                                        31



                                                                                                                                      11
      23



                  19

                        12




                                                                                                                        24
                                    no     Oo     Oo     Oo     Oo




                                                                                                                                      15
6




                                                                                                                               11
      o      o    oo           oO   NCCMULUCOCOUlDUCUCOCOUUCUCODOUlUCUCUUN   UN    -~-   NN          N     OO     —      oN           OO     OD   Oo   oOo   of
      1904




                        1922




                                                                                                                        2026

                                                                                                                               1175

                                                                                                                                      2467
284




                                                                                                           1251
                  905




                                    263

                                          327

                                                 375




                                                                             882

                                                                                   888

                                                                                         877

                                                                                               799

                                                                                                     787



                                                                                                                  466
                                                                      881




                                                                                                                                                       608
             14




                               52




                                                                                                                                                             321
                                                                                                                                             36
      1380




                        1423




                                                                                                                        1549



                                                                                                                                      1865
210




                  669




                                          263

                                                 273




                                                                      647

                                                                             744



                                                                                         757
                                                                                   642




                                                                                                     627

                                                                                                           997




                                                                                                                               917
                                    221




                                                                                               581




                                                                                                                                                       469

                                                                                                                                                             140
                                                                                                                  381
                               20




                                                                                                                                             15



oolmODmlmUmUCODUCUCOD          oo          0      0D     09D    FD     GD    GD    GD    OGD   oO    oo)




                                                  oOo           oO           or          N           NN




                                                         oo            oO    NT          NON         OON                 no    Nn      ©     OD   OO




o     oOo    Oo   ee           ee          ee     ee     ee     ee     ee    ee    ee          2                  )      <      o      oo         ol   OCU




Nn    St     OO         tT     COO                Kr     OOo           oO    +     ON          OOo          Yn    Om     OD     8            o    ©
                                                                                                                                                   312    410                         19     12




                                                                                                Nn
                                                                                                      oo
                                                                                                                                                   782    934                         39     36




                                                                                                                                                                                o
                                                                                                                                                    77     86




                                                                                                ON
                                                                                                                                                                                Oo
                                                                                                                                                   594    715         16              33     23




                                                                                                WO
                                                                                                                                                                 oN
                                                                                                                                                                                fo
                                                                                                                                                   947    1156        11              28     29




                                                                                                N
                                                                                                                                                                 Nn
                                                                                                                                                                                oO
                                                                                                                                                   615    821         10   17         32     33




oclcCOomlmUlUlCUCOlUCUNDULUCUNULUCU
                                                                                           N
                                                                                           =
                                                                                                                                                   1351   1916        50   63         89    104




tr
                                                                                           o
                                                                                                                                                                 Tr
                                                                                                                                                                                en
                                                                                                                                                   1375   1801        14   26         37     54




Oo
                                                                                                      o0cUMDUmUmUCCUDTFWUCUCOUCUCUCOCOUCUCODOCCO
                                                                                                                                                                                en
                                                                                                                                                   174    250                         17     17




                                                                                           Oo
                                                                                                no
                                                                                                                                                                 OW
                                                                                                                                                                                ee
                                                                                                                                                   919    1224        14   22         22     30
                                                                                                                                                   873    1109             11        24      29




                                      ooocUlUCOUmUmCCTFWUCUCOUCCOUCUCOUOUCUCOCOCUCOCCOCO
                                                                                                ON
                                                                                                                                                                 NM
                                                                                                                                                                                ee




                                                                                                                                                   1206   1442        15             30      35




                                                                                                N
                                                                                                                                                                 OD
                                                                                                                                                                                >




                                                                                                                                                   45      73




                                                                                                CO
                                                                                                                                                                 Oo
                                                                                                                                                   408    513                         13     17




                                                                                                                                                                 oO
                                                                                                                                                                                >




                                                                                           67                                                      133    161         49   57        1748   1892




                                                                                                      =
                                                                                                                                                                 -
                                                                                                                                                                                )




                                                                                           10   10                                                 81     94          16   20        376    429




                                      i
                                                                                           18   23                                                 144    206         28   41        297    335




Nn
                                      a
                                                                                                      )
                                                                                                                                                                 OO
                                                                                           23                                                      75     97          37   31        453    559




tT
                                      >
                                                                                                                                                                 +

                                                                                           99   104                                                326    458         87   91        886    1043




CO
                                                                                           19   19                                                 37     24               15        730    763




                                      >)
                                                                                                                                                                 oo




                                                                                           19   18                                                 23     a                17        631    687
                                                                                                                                                                 Oo




                                                                                           29   23                                                 25     26                         400    543
                                                                                                                                                                 OD
                                                                                                                                                                                oo




                                      oo
                                                                                           21   17                                                 62     61               12        227    258
                                                                                                                                                                 OD
                                                                                                                                                                                oO




                                      oO
                                                                                                14                                                 32     35               17        231    337
                                                                                                                                                                                Oo




                                      oO
                                                                                                      oO
                                                                                                                                                                 oO




                                                                                           72   69                                                 225    265              60        417    420




                                      oO
                                                                                                                                                                 to
                                                                                                                                                                                oO




                                                                                                                                                   32     26                         232    282
                                                     31   33         51     84                                           15    22          163    195




                                                               oo
                                                                                     oN
                                                     31   36        160    201                                           35    31          376    412




oO
      oocloCcmUhC
                                                                                                                                     ooo
                                                     33   45        102     101                                          25    37          1143   1249




nN
                                                               ON
                                                                                     OOo
                                                                                                                                     lO
                                                     59   60         61     60                                           26    33.         1369   1411




                                                               -
                                                                                     oO
                                                     54   69        372    483                                           125   120         1039   1118




DO
                                                               oT
                                                                                  -
                                                     16   18        110     100                                          135   108         328    355




                                                                                  OF
                                                                     53     57                                           25    20           55     46




oo
                                                               oo
                                                                                  CO
                                                                            11                                                             146    147




                                                               oO
                                                                                  9D
                                                                                                                                     oOo
                                                     44   69        123    149                                           39    40          939    1023




                                                                                  OO
                                                                                                                                     0
                                                     26   29        127    163                                           57    61          613    711




      TOUlUCODWUCUCOUCUCOCOCUCOWUCUCUCODOUCUCODOCO
                                                                                  CO
                                                                                                                                     09


                                                     18              78    138                                           31    39          340    381




                                                                                  CDC
                                                                                                                                     GD




                                                     10   13         16     12                                           15    25          552    573




      a
                                                               >
                                                                                                                                     OD




                                                     20   16        602    739                                           69    104         323    343




oOo
      ee
                                                               ee
                                                     16   18        175    258                                           33    42          371    479




                                                               ee
                                                                                                                                     oO




                                                     17   22         43     31                                                 17          811    899




ON
      ee
                                                               >
                                                                                                                                     -




                                                     37   42        263    362                                           60    74          1093   1181




      er
                                                               =
                                                     12   15                21                                                             240    235




ODO
      =)
                                                                                                                                     oo




                                                                                                                                           92     91
                                                                                  OoOlOlUCOCDUlUlUMNMCLUCODOWCUCOUCUUN




YM
      o
                                                               >
                                                     48   39        507    684                                           52    70          661    643




                                                               =)
                                                                                  o
                                                                                                                                     oo




+
      oOo
                                                     28   37        295    404                                           56    53          501    544
                                                                                  oO
                                                                                                                                     Oo




      fo
                                                     47   48        356    372                                           53    72          481    492
                                                                                  on
                                                                                                                                     Oo




      8
                                                     32   46        308    401                                           43    69          653    779
                                                                                  N




oN
      o
                                                     51   52        622    917                                           93    132         593    608




      Oo
                                                                                  ST




MO
                                                     68   76        188    267                                           38    74          802    838
                                                                                  CO




tT
      Co
                                                     27   39        113    175                                           12    18          496    561




MS]
      oO
                                                               i
                                                                                  tT




                                                                    1396   2003                                          25    29          69     71
      o
                                                                               oo
                                                                                                           158      198




                                                   oOo
                                                                                                                                                  oo




                                                   NN
                                                                                                                                                  oO
                                                                                                           175      225                    14




                                                                                                                                                  oO
                                                                                                           1794    2713            40      53           72        83




                                                                               olOoOmUmUlUCODWlUlUCUCOD
                                                                                                                                                  fo
                                                                                                            16       10                                  2




                                                                                                                                                  °
                                           10                                                              1125     1577           56      86           84       121

                                           10                                                              785      1127                   12           114      233




      olmUmMmlUlUCUDUmUCOUUCUCUCOCOTCOS
                                                   OOUlUCODOUllCUMDCUMDLUMO!
                                                                                                           110      174            2                     19       36




      oO
729                                       13333   14293                        134                        152288   182043   634   10163   11432   60   148100   153401
  WH         OT     OT               UK    UK     UK
                                                           TOTAL
UNKNOWN    MALE  FEMALE UNKNOWN    MALE  FEMALE UNKNOWN
                                                          VOTERS
VOTERS    VOTERS VOTERS VOTERS    VOTERS VOTERS VOTERS

    2       36     63      0       206    212      5       3639

    6       53     54      3       278    240      7       4281

            13     26               89     77              1866

            6      9                47     44              726




                                                   Nn
            33     53              201    227              3649




   oO
                                                   OO
            20     15               78     85              1576




                                                   N




   rT
            35    39               121    147              2295




                                                   TFT




   CO
            5      12               42    45               879




                                                   ODO
            0      0


                                                   MS




   OOD
           25     28               151    182              2813




   oD
                   12               60    80       tT      1423




   oO
            11     5               53     75               1533




                           >




   of
            10    31               104    116              2098




                           o
                                                   NN




   <
            19    25               107    110              1754




                           oO
                   0                                        11
                                                   OK




   oo
           61     61               323    237              4761




   ”
                                                   OO




                  12               39     37               714
                                                               ao
                                86   82            353   183         3986




                                                               Oo
                                39   39            135   104         1996




                                          om”
                                                               0
                                57   70            314   267         5416

                                17   24            132   108         1961




                                                               oO
                                42   49            193   146         3184




                                                               Oo
                                     16            45    46          848




                                                               +
                                45   55            251   213         3826




                                                               N
                                46   33            159   101         2251




                                                               FT
                                30   20            89    72          1459




                                          oN
                                                               ~~
                                94   62            382   276         5476




                                                               +r
                                17   22            76    81          1479




                                                               Oo
                                30   33            155   75          2147




                                          MOOUOU
                                                               ©
                                     19            55    43          773

                                12   14            79    42          961




o
                                          o
                                                               nN
                                30   24            113   98          2196




o
                                          oO
                                                               Oo
                                                   42    31          736




Oo
                                                               N
                                20   15            102   82          1835




                                                               NN




oO
                                13   18            58    71          1204




                                          oo
                                35   33            147   142         2867
                                                               TON




                                          oc
                                41   48            198   135         2273




                                          fo
                                                               N


                                12   10            43    29          1023




                                          Oo
                                13   18            61    51          1086




OoOoOUmNYrmCUCUCOUCUCOCOUCUMM
                                                               o




                                35   23            73    31          1494




oO
                                10   12            47    26          730




N
                                          oo
                                                               ON




                                                   64    38          854




CO
                                          8
                                                               CO




                                36   39            149   124         2720
79             261   262   13     4295

                                   21




                           +
               49    27           887




                           ©
28   22        113   89           1709




                           ©
18   20        90    67           1521




                           RK
                           SF
15   50        89    89           2918

                                  148




                           Ow
11   23        70    78           1701




                           +
43   48        165   105          2674




                           +
     14        54    41           1007

87   47        375   152          4531




          —
                           ~~
19   19        40    43           1609




                           Oo
30   32        164   125          2660




          °o
30   30        117   100          1970




                           WOON
     10        60    49           961




                           Oo
16   16        136   140          2517




                           wo
18   10        64    69           1275

48   35        180   199          3558

43   29        52    36           3387

23   18        119   137          2240

15   13        43    40           829
                           oO




35   52        181   150          2888
                           Oo




45   46        215   181          3262
                           yy




30   42        109   111          2155
                           NN




                                  136

     12        26                 519
                                               10               244




 oo
                                               34    42         680




 WW
                                         on
                              38   62          154   113        2754




                                         +
                                                           +r
                              22   20          101   89         1865




o
                                         N
                              64   89          372   325        6066




                                         OC
                                                           ON
                              27   18          133   116        2506




ON
                                         Oo
                              1                48    47         847




                                         OO
                                                           +r
                              35   23          144   126        2323




                                                           oO
                              24   42          145   157        2767




                                                           Oo
                              10               45    38         591




                                                           ~~
                              56   77          241   219        4003




                                         ee
                                                           N
                              34   33          155   141        2721




NMOOOODOlmlUlUOUlULNEELUUNN
                                         >
                                   11          51    46         971




                                         ee
                                                           N
                                               45    40         720




                                                           WN
                              17               110   106        1756
                                   16          33    35         551




oO
                              16   13          128   102        1993




                                         ee]




D
                              92   116         441   457        7555




©
                              16   15          146   121        2928




                                         on
                              47   55          238   249        4439




                                         Nn
13                            45   68          296   245        4790




                                         OC
                              37   39          117   153        2226




                                         Oo
                              45   44          216   193        3701




                                         Oo
                                                           oO




                              14   17          117   117        2039
                                                           ~




                              30   26          166   175        2963
                                                           Ww




                              25   33          148   158        2348
Nn
                                                                     ao
       4    52                                           139   131         2120




OO
                                                                     Oo
       30   34                                           174   182         3070




Db
                                                                     oO
       23   28                                           163   136         3442




                                                                     Fr
       1    13                                           76    64          1485




ON
                  oclUlcCcOmhlCcCOmUmUCUMUOCO
                                                                     FT
                                                         43    54          1063




YD
                                                                     TF
       15   19                                           111   120         2551




Oo
                 oo
                                                                     YT
       11   10                                           102   102         2163




                 Oo
       35   55                                           165   217         3041




NK
                                                                     FN
       13                                                150   130         2527




DW
       22                                                173   173         3279




OY
                                                                     DO
                                                         53    69          1045




Oo
                                                                     Oo
       27                                                240   271         4435




Nn
       13   23                                           109   92          2231




                                                                     TFT
                                                         45    47          818




                 OolmUlUlUCODWUUCODUMTMmUCUCUCOUCCOCOF
                                                                     Oo
       13   28                                           72    97          1579




                                                                     oOo
       23   27                                           116   86          1847




Oo
                 oo
       52   51                                           197   210         3812




oC
                 <¢&
                                                                     ON
                                                         20    20          464




oO
                                                                     O*
       29   27                                           168   178         3307




fo
       20   18                                           123   106   oOo   2275




                 on
       35   33                                           159   171         3221




ODN
                                                                     oO




       27   43                                           191   235         3880




                 =)
                                                                     OD




ODN
                                                                     Oo




       52   56                                           189   213         3895
                                                                     ~+




       14   26                                           72    58          1177




MOOD
                                                                     wo




       19   13                                           78    65          1391
               Nn
     36   33         193   221        3954




               OC
     13   18         77    62         1499




oO
     36   32         149   178        2528




oo
               OO
     24   18         160   159        3137




Oo
               fo
     30   37         173   229        3911




Oo
     20   41         91    112        2589




Oo
               Nn
     38   40         208   247        4884




Tr
               ODO
     10              51    60         1068




               Oo
     10              52    60         1182




Oo
               Oo
                     54    76         1317




fo
               Oo
                     24    19         431




Oo
               -
                                 Nn
     20   21         124   130        2584




8
               Oo
                                 Oo
                     15    18         330




               98
                                 MO
     10   18         89    57         1216




                                 °o
     10   24         86    78         1598




oN
     37   26         166   134        2857

          11         83    78         1591




OO
     10              35    36         910




+
                                 Kn
     38   42         198   200        4350

          11         52    34    ON   875




oo
     28   39         134   166        3112
                                 AN




fo
          19         57    61         1315
                                 o




o
          11         44    38         990




oc
               Nn
                                 Oo




     34   48         156   238        3561




               Oo
                                 4




fo
     11   16         111   98         2530




Oo
               CO
                     45    40         744
oo
                                14   4d.                                          93    94          2061

                                15   30                                           100   104         2011

                                11   17                                           65    84          1358

                                22   24                                           90    93          2149

                                17   18                                           114   139         2385




oloOomlmUlUCODOUlUUCUCODUCUCO
                                              oN
                                17   19                                           96    114         2077




                                              OC
                                18   22                                           88    97          2192

                                50   53                                           282   254         4909




                                              Oo
                                     10                                           35    24          679




                                              oO
                                                                                              +r
                                14   18                                           67    73          1394




                                              o
                                13   13                                           90    89          1854




                                              Oo
                                                                                              O
                                18   16                                           69    59          1207




oo
                                              oO
                                                                                              N
                                                                                  48    34          876




oO
                                                                                              Nn
                                10   13                                           36    54          1165




OD
                                                                                              Oo
                                28   29                                           132   156         2972




                                                                                              FTF
                                                                                  56    44          1055




                                                                                              MO
                                30   30                                           132   158         3086




DDN
                                                                                              D
                                42   31                                           216   161         3589




                                           oo
                                                                                              OD
                                                                                  49    27          763

                                17   25                                           139   130   HY
                                                                                              MO    2928

                                13   12                                           62    44          1111

                                15   20                                           97    105         2023
                                                                                              STN




                                                                                                    219
                                                                                              XN




                                           oclUCODUlUlmlmlUUTHmUCUCUCOCOUlUCUM]
                                                                                               Oo




                                30   20                                           80    OF          2095




                                               =
                                                                                              =
                                                                                               oO




                                67   76                                           319   380         5163
                                                                                              o




                                19   22                                           67    78          1247
     18   37         152   132         2353

     11   17         52    55          1005

     30   33         185   205         3360

     27   31         127   187         2455

                     33    59          652




                                 ao
     12   19         60    48          765




                                 nN
     21   20         101   106         1746




                                 ff
                     27    27          465




                                 =
                                 Oo
     66              249   286         4715

          19         113   94          1934

     48   45         236   258         3876

     28   26         120   110         1851

     58   67         272   292         4372

     21   15         59    69          901




               oOo
          12         38    37          987




               Oo
     10   12         57    55          722




                                 Nn




               o
     10   13         70    75          918




Oo
                                 Oo
     28   26         124   115         2299



                                 OM




ow
     43   44         177   201         3200




Oo
                     26    19          373




          N
                                 co




oO
                     21    19          312




               °
                                 oOo




Oo
                                        18




          ON
               o
                                 fo




oO
                     25    17          403




          KR
               Oo




oD
                     52    59          802




               fo




fo
                     19    22          428




oO
               Oo
     17              69    62          1326
                o
                                                                                                   Oo
      16   25                                                                       89    81                           1445




                                                                                                   Oo
                                                                                    21    20                           414




                oo
                                                                                                   MM
           12                                                                       78    64                           1188




oa
                oO
                                                                                                   FOF
                                                                                                                        13




6
                                                                                                   Oo
                                                                                                                        37




-
                                                                                    103                                1743




Oo
                                                                                    10                                 157




Oo
                                                                                    38    24                           117




fo
Oo
                                                                                                   Oo
                                                                                    15    14                           313




oO
                                                                                                   oO
                                                                                    31    33                           786




o
                                                                                                                       126




o
      —
                                                                                                   ON
                                                                                    17    11                           259




Oo
      oO
                                                                                                   NN
                                                                                    15    13                           371




      wr
                                                                                                   TF




Oo
                                                                                          13                           234




FO
      oO
                                                                                                   ON




Oo
      WO
           14                                                                       28    31                           752




                9ocUCcUOOUCOUCOUCOUCOUCUCOUOUCUCOUOUCUCOUCUCOUCUCOUCUCOUmUCOUhUVr
           44                                                                       196   163                          2968



                                                                                                   Me




ODN
                OO
      44   44                                                                       162   184                          3408

      29   30                                                                       107   114      tT                  2352




NN
      18   21                                                                       105                                1651
                                                                                                   OS




                ee
           11                                                                       28    35                           508

                                                                                    26    22                           400




                en
      24   29                                                                       86    80                           1656

      44   49                                                                       217   235                          4855




                =)
                                                                                                ocomUmUmrPrELULULUNN




      12   17                                                                       73    74                           1542
                o
      45              222   250        4954




i
                Oo
      24              118   155        2574




a
                Oo
                                  N
      10              69    62         1306




                                  oO
      29              209   235        3988




)
                ODN
                                  Oo
      47              336   364        5721




                                  oO
                      38    48         755




                OO
                                  Oo
                       18   16         310




o
                LD
                                  8
                            20         319




oOo
                      90    20         579




Oo
                oo
                                        17




                oO
      46              216   188        3756




o
                fo
      84              246   235        4050




Oo
      40              119   119        1702




Oo
      35              169   200        2912
                      37    53         585
      27   30         113   109        1593




NO
      48   52         155   177        3117
                      19    24         322




OTF
      14   21         80    82         1225
      44   32         141   155   Oo   2320




NY)
      39   46         173   201        2779
                                  Oo




MOM
      69   79         281   288        4574
                                  +t




TFT
                oo
      a    49         184   161        2914




                oO




HO
      35   45         215   196        3200
                                  ON




T+
                fo
      46   63         156   180        2598



                8
                                  oo




oO
      37   58         191   197        3437
o
      44   42                                                   167   138         2784




OO
      40   29                                                   132   104         2283




O90
                o
                                                                21     19         279




4
                Oo
                                                                            o
      38   36                                                   137   140         2585




                                                                             -
      15   25                                                   72    67          936




Oo
                                                                            N
      28   43                                                   167   144         2681




+r
                                                                            OO
      28   33                                                   150   148         2824




                                                                            KF
      A.   51                                                   216   243         4126




NN
                                                                            OO
      20   34                                                   178   164         2748

                                                                30    4           694

      Ae   19                                                   141   135         2538




                Oo0lmwrlUlUCOCOUlUCOCOUUCUCODOUCUCOCOUCCODOCO
      18   16                                                   119   109         1882




a
                                                                            oO
      29   27                                                   229   223         3707




                                                                            Oo




oC
                oo
                                                                21    19          299




                                                                            OO




Oo
                Oo
      29   31                                                   214   170         3273




O©
                lLmO
                                                                            Oo
      51   57                                                   311   307         4764




                                                                            4




OO
      20   32                                                   141   171         2132




                                                                            oOo
      43   63                                                   190   214         3089




o
                                                                42    46          820

                                                                            oo




“4
      18   23                                                   114   93    Oo    1648




                oo
                                                                32    30          465
                                                                            fn




                oO
      35   29                                                   176   176         2968
                                                                            0D




NR
                tT
      36   33                                                   249   259         4964
                                                                            8G




ow
      55   53                                                   215   242         4001




                OM
                                                                            YD




Oo
      52   58                                                   300   313         4980




                oO
                                                                            DD




Ww
      18   14                                                   102   111         1854
      47   66        157   167         2855




+r
                NN
                                 +r
      37   42        174   165         3033




                OD
                                 oO




oO
      25   42        142   128         1763




                CO
                     28    38          435




                OO
      18   21        111   140         2402




r
      35   59        219   207         4389




Oo
                Oo
      17   14        109   93          1863




Oo
                oO
      25   24        193   165         3608




MO
      31   33        157   153         2834




ao
      37   38        210   212         3858




Oo
      26   40        149   147         2432




Oo
      36   42        207   204         3716




Fr
      22   23        112   136         2064

      42   42        184   208         3068




                °




ON
      23   24        110   117         2124




                oO




DOD
      32   38        166   156         2678




                oO
                                 vt




YD
      30   32        157   175         3334




                                 no




WwW
      72   89        253   370         4727




                o




o
                                        40

                                 ON




                Oo




Oo
      16   29        106   134         2048




                oO




fo
      22   22        111   139         2245
                                 ND




           15        64    81          1426

      10   17        54    70          1068
                                 Do




                oo
                     37    38          712




                Oo
      25   41        195   254         3585
                                 MON




                oO
      32   31        139   185         2743
     13   12         28    35          687




                                 wo




               r
     43   52         251   260         4437
                                        41




               OO
                                 om
     24   30         114   132         1998




               0
                                 MO




i
     32   46         203   196         4042




               9
                                        89




               09
     12   10         35    32          597




>
               FB
     11   13         36    36          712




               GB
                     33    49          780




               GD




>
                                        10




               GD




>
=)
               GD
     15   2          85    103         1843




=
     11   21         79    95          1895




               DKF
     20   28         86    94          1833

     19   19         75    65          1902

     17   17         76    81          1626




               DDD
     13   22         91    69          1670




                                 NN




               GD




ee
     24   34         147   182         2846



                                 T
          13         57    53          1022

     42   40         243   289   BRN   4459




               ODN
     17   27         107   138         2446
                                 N




               Nn
     42   46         225   300         5105
                                 CO




               Oo




=
                                        59




               Oo
                                 CO




>
               Oo
          13         55    55          1264




               Oo




=
          11         20    35          557
          17         40    52            880




on
                                 oO
          31         92    115           2073




                                 oO
                     10    19            208




on
     22              74    92            1596




                                 Nn
     15   23         127   173           2537




a)
                                 Oo
     19   20         89    115           1784




                                 O
     39   57         194   277           4176




oo
                                 W
     24   47         174   191           3775




                                 -




oO
                     27    27            537




                                 N




oO
     27   36         140   126           2579




oO
     21   2t         127   94            2330




                                 ono




i
     29   30         150   156           3138




>
                                 Oo
                     10    13            152




                                 Oo




>
     12   19         30    71            1093




                                 oO




ee
     41   40         250   273           4790




>
     13   15         64    63            1195




>)
     27   33         70    83            1309




               oOo
     15   17         108   99            1556




               +




o
     52   80         199   259           3707

     14              84    111           1841




               oo




om
     11   13         86    89            1651




               oOo




OD
     13   10         60    80            1230




               oO




OD
     10   13         46    41            777

          14         37    56            806




NN
     28   39         90    107           1839
                                 rwvro




                     35    29            680
                                                                          N
      10   20                                                36    56                                 719




                                                                          WN
      17   31                                                87    93                                 1520




Tr
                                                                          o
      31   20                                                165   195                                3159




Oo
      28   33                                                201   208                                3563




ST
      49   63                                                218   227     10                         3959




N
      12   17                                                96    86                                 1390




                o
                                                                         o
                                                             33    29                                 343




oo
                oOo
                                                             20    25                                 386




mM
                =
                                                                         oO
      23   44                                                177   166                                2849

      17   26                                                118   123                                2080




                                                                         DN
           17                                                63    87                                 1229

           11                                                83    68                                 1392




                or
      50   65                                                167   196                                2704




                                                                         NTN
      26   38                                                107   138                                1711




                Ooo
      14   12                                                108   94                                 2089

      48   61                                                194   215                                3646

           1                                                 41    39                                 645

                                                             10    11                                 237

      41   53                                                186   247                                3252

      24   51                                                164   161   HMCLUCOCOUOUOrClUCODOUMNMU   2325

      38   48                                                179   157                                2352
                                                                         o




                OoOUlUlUCUODUlmUlUUTMlULUCUCOUCUCOUCUCOUCU
      26   46                                                176   196                                2789




                N
                                                                         oO




      56   86                                                254   288                                3774




oO
                OC
      38   30                                                165   172                                2771




o
      14   13                                                98    103                                1664




oOo
      41   58                                                212   234                                4167
oo
                                             18      26             423



                                             23      32             505




                                                             ou
                        37     56            262     356            5513




olmoDmlmUmUCDOUCUCOD
                                                                     32




                                                             on~
                        28     31            184     199            3525




                                                             4M
                        23     40            128     189            2691




                                                             OO
                                             20      20             392

648                    8663   10224   164   43816   44149   1261   796375
